        Case: 3:20-cv-00557-wmc Document #: 11 Filed: 09/15/20 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF WISCONSIN

BENJAMIN J. RYDER,

        Plaintiff,
                                                    Case No. 20-cv-557-wmc
   v.

CONAGRA BRANDS, INC.,

        Defendant.


                            JUDGMENT IN A CIVIL CASE


        IT IS ORDERED AND ADJUDGED that judgment is entered dismissing this

case without prejudice.


        /s/                                                   9/15/2020
        Peter Oppeneer, Clerk of Court                        Date
